ON REHEARING.
Mr. Justice Neil
delivered the opinion of the Court.
This case was decided and an opinion handed down at a former day of the term. A very earnest petition to rehear has been filed by the learned attorney-general, in which some new authorities are cited and some additional arguments made in support of the indictment. We shall now refer to such of these as we think require special notice.
In State v. Groves, 121 N. C. 632, 28 S. E. 403, cited in the petition, the supreme court of North Carolina reached a different conclusion, upon a state of facts closely similar. The two cases differ principally in the court’s view as to the point of time when the contract was complete. In State v. droves it is said: '“The order of Morris to the defendant was a proposition to buy, and the acceptance of this order constituted a contract/ a sale by the defendant to Morris.” In the case at bar, we placed the closing of the contract at the point when the goods were delivered to the carrier for the shipment to the party in New York. The North Carolina court placed the closing of the contract one step 'further back. We think, as applied to a case in which goods are ordered, this is opposed, not only to former decisions of that court (Railroad v. Barnes, 104 N. C., 25, 10 S. E., 83, 5 L. R. A., 611; Ober v. Smith 78 N. C., 313, and *570note the grounds of the dissenting- opinion of Rodman, J., in the latter case), but to the weight of authority elsewhere. The decisions upon this subject are referred to in our former opinion. The view taken by the North Carolina court is emphasized by its reference to Pruden v. Railroad Co., 121 N. C., 509, 28 S. E., 349. In that case it appeared that the offer on one side was made by telegraph, and was responded to in the same way, so that there was at once a complete meeting of minds upon all the terms of the contract.
We have not overlooked the fact that in State v. Groves, supra, after the words we have quoted from that opinion, there is added: “And the delivery by the defendant of the keg of whisky to the railroad at its station for shipment to Morris was a delivery, and made Morris the owner of the whisky.” This was an immaterial statement, if the contract was closed by the previous uncommunicated mental assent. The whole passage is: “The order of Morris to the defendant was a proposition to buy, and the acceptance of this order constituted a contract — a sale by the defendant to Morris. Pruden v. Railroad, at this term. And the delivery by the defendant of the keg of whisky to the railroad •at its station for shipment to Morris was a delivery and made Morris the owner of the whisky. Railroad v. Barnes, 104 N. C., 25 [10 S. E., 83, 5 L. R. A., 611]. The railroad, being in such cases the agent of the consignee, a delivery to the railroad was a delivery to Morris.” As we construe the decision, it is that the mere acceptance of the order, the mental assent which *571was given by Groves, when he received the order constituted the contract of sale, without any communication of that assent to the person making the order, and disregarding the rule that where goods are ordered the contract is not complete until the assent of the person to whom the order is sent is communicated to the person making the order, or until its equivalent occurs, the delivery of the goods to the agent of the person making the order. If the porper construction of State v. Groves be that the contract was not complete until the delivery to the carrier for shipment to a foreign State, and, notwithstanding this fact, the case did not fall within the protection of the interstate commerce clause of the constitution of the United States, it is against the weight of authority, and against sound reason. It is said in State v. Groves: “It is the same in law as if Morris had sent his servant to the defendant, with an order and the money to buy a keg of whisky, and the defendant had let the servant have the whisky; and, if these had been the facts, it could hardly be contended that it was not a sale, though Morris did live in South Carolina. And though the servant carried it over the line into South'Carolina to Morris, could it be that this would be such an interference with interstate commerce as to prevent the defendant from being guilty of a violation of the criminal law of North Carolina?” In this we think there is a failure to note the distinction between delivery to a 'common carrier of goods for shipment to another State, on order, and delivery of goods to a private agent sent to purchase them. The differ*572ence is vital, because, when delivery is made to a common carrier for shipment to a foreign State, in response to an order for-the goods, when no other means are taken to .inform the buyer that his order hag been accepted, not only is the making of the contract just at that moment completed by the delivery to the agent of the buyer, the carrier, but by the same act the interstate journey is begun, and the transaction falls immediately under the protection of the interstate commerce clause.
Tredway v. Riley, 32 Neb., 495, 49 N. W., 268, 29 Am. St. Rep., 447, is not in point. In that case it ap-peard the Franz Brewing Company, doing business in Iowa, sold to one Riley, who was a retail liquor dealer in the town of Jackson, State of Nebraska, where it was lawful to sell, a lot of beer at the price of $826.15, and afterwards transferred the account to one Tredway, who instituted suit against Riley for the amount of the account, in the State of Nebraska. The plaintiff admitted in his pleadings that “said purchase was made in the State of Iowa.” The plaintiff further stated his case: •“That the sale of beer made to defendant was made for the purpose and with the intention and understanding that the same was to be shipped to said defendant at his place of business in Jackson, as aforesaid, and there to be retailed by defendant in said saloon,' and under and by authority of his license to vend and retail the same in said town of Jackson and State of Nebraska.” There was a statute in Iowa that “ no person shall manufacture or sell . . . directly or indirectly, any intox*573icating liquors, except as hereinafter provided” — the exceptions referring to liquors sold for medical, culinary, or sacramental purposes. The defense made was that the sale did not fall within any of the exceptions, hence Was in violation of the- statute of Iowa, and that the courts of Nebraska would not enforce a contract void by the law of the State where it was made. Upon the case so made, the court said:
“The Iowá statute does not undertake to prevent the transportation of intoxicating liquors from that to any other State, nor to prohibit their sale out of the State. The sale of liquors was not forbidden by reason of their transportation or intended transportation, but the same restriction is placed by the legislature upon the sale of all liquors within the State. No regulation of commerce between the States is «attempted. Had such been the case the State would have been powerless to have forbidden their sale while in the original packages. The fact that it was the intention of the defendant to ship the liquors to this State is quite immaterial. Such intention ancl purpose could not alone Juwe the effect to make the liquors interstate commerce. They did not become so until received by the carrier for shipment. Until then they were under State jurisdiction and control. The supreme court of the United States, in the case of The Daniel Ball, 10 Wall., 565 [19 L. Ed., 999], properly said: Whenever a commodity has begun to move as an article of trade from one State to another, commerce in that commodity between the States has commenced.’ ”
*574The words which we have italicized indicate the vital difference between the Nebraska case and the case imw before ns. In the former case it appeared that there was a complete contract made between the seller and the buyer before there was any delivery to the carrier, and it does not appear in the facts of that case who made the delivery to the carrier, or when it was made. The plaintiff, suing on the contract, predicated no rights upon such delivery, but simply upon the. fact that the goods had been bought for the purpose of transportation to a foreign State, the State of Nebraska. In the instant case, however, the contract became complete only upon delivery of the goods to the carrier for shipment to the foreign State; that is, the act completing the contract was an act of interstate commerce, and placed the goods under the protection of the federal constitution. The Nebraska case concedes the principle on which the present case is rested.
Ames v. Kirby, 71 N. J. Law, 442, 59 Atl., 558, is not in point. In that case the party was held under arrest for keeping a gaming house. It is true the form of gambling was the transmission of bets by telegraph to a foreign State; but as the court said, the injury to the morals of the community was the same as if the gambling had been done by any other means, consisting, as it did, in the congregating of persons at a place for the purpose of gaming. No question arose, or was considered, upon the delivery or transmission of any special telegram.
*575We are referred to Geer v. Connecticut, 161 U. S., 519, 16 Sup. Ct., 600, 40 L. Ed., 793, and Silz v. Hesterberg, 211 U. S., 31, 29 Sup. Ct., 10, 53 L. Ed., 75, as throwing light upon the present controversy. These are cases concerning the sale of game, and rest on quite a different principle, which is to the effect that game belongs to the State, and cannot be made a subject of commerce except with its consent.
It is again insisted, as on the former hearing, that the indictment should be sustained under the police power. This court has always upheld the police power of the State with a strong hand; but we cannot accomplish the impossible task of making that power operative in the face of the constitution and laws of the United States. The rule is indubitable, and the fact insurmountable, that the States, when providing by legislation for the protection of the public health, the public morals, or the public safety, are subject to the paramount authority of the .constitution of the United States, and cannot violate rights secured or guaranteed by that instrument, or interfere with the execution of the powers confided to the general government. Henderson v. Mayor of New York, 92 U. S., 259, 23 L. Ed., 543; Hannibal & St. J. R. R. Co. v. Husen, 95 U. S., 465, 24 L. Ed., 527; New Orleans Gaslight Co. v. Lousiana Light Co., 115 U. S., 650, 6 Sup. Ct., 252, 29 L. Ed., 516; Walling v. Michigan, 116 U. S., 446, 6 Sup. Ct., 454, 29 L. Ed., 691; Smith v. Alabama, 124 U. S., 465, 8 Sup. Ct., 564, 31 L. Ed., 508.
*576It is urged that frauds will be perpetrated by pretended shipments, from points near the State line, to adjoining foreign States, for immediate reshipment into Tennessee, thereby enabling Tennessee dealers to sell to Tennessee consumers, thus largely nullifying our prohibition statutes. Certainly a fraud on the constitution cannot claim protection under it; nor can the fact that frauds may be perpetrated under the law justify us in refusing to declare the law as we understand it. Moreover, the legislature has the power to prevent, by statute, the storing or keeping of intoxicating liquors in the State for purposes of illegal sale, and the illegal business anticipated may thereby be wholly broken up.
In conclusion, while this court holds in highest esteem the ability, integrity, and faithfulness of our distinguished attorney-general, and believes that no officer in any department of the State government has ever served the State with more zeal or efficiency, and while we appreciate the earnestness and fidelity with which he has presented the State’s contentions in the present case, we cannot yield to those contentions, and after full consideration of every point urged in the petition we remain unshaken in our conviction of the soundness of the views expressed in our former opinion.